PER CURIAM.
Plaintiff in error was convicted in the county court of McClain county on a charge of having unlawful possession of intoxicating liquor, and his punishment fixed at a fine of $200 and confinement in the county jail for a period of 60 days.
The appeal in this case was filed in this court on the 22d day of August, 1929. No briefs have been filed on behalf of plaintiff in error and no appearance was made for oral argument.
Upon a careful examination of the record we find no errors depriving the appellant of any substantial rights.
The evidence being sufficient to support the verdict, the cause is affirmed.